                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 THE ESTATE OF BISHAR ALI
 HASSAN, et al,

                          Plaintiffs,

                 v.
                                               Case No. 3:21-cv-00076-JWS
 MUNICIPALITY AND CITY OF
 ANCHORAGE, et al.,

                          Defendants.


  ORDER RE INITIAL SCHEDULING & PLANNING CONFERENCE REPORT

      Pursuant to Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

Local Civil Rules 16.1 and 26.1(b), counsel for all parties that have appeared in

this action and self-represented litigants must confer within 14 days from service

of this order for purposes of jointly completing a Scheduling and Planning

Conference Report.      The report must conform to the Court’s form, which is

available online in Microsoft Word format on the Court’s public website:

http://www.akd.uscourts.gov. (At the website, choose the “Forms” tab, select

“Local Forms,” and scroll down to “Civil Form 26(f) (All Judges).”)

      Within 21 days from service of this order, counsel for the plaintiff shall serve

and file the parties’ report with the Court.

      In the event the parties to this case are already actively engaged in

settlement negotiations, counsel for the plaintiff shall so advise the Court within 7




         Case 3:21-cv-00076-JWS Document 9 Filed 07/15/21 Page 1 of 2
days following the entry of this order and shall specify the date by which the parties

expect to conclude their settlement negotiations.

      DATED this 15th day of July, 2021 at Anchorage, Alaska.

                                         /s/ JOHN W. SEDWICK
                                        SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21-cv-00076-JWS, The Estate of Bishar Ali Hassan, et al v. Municipality and
City of Anchorage, et al.
Order Re Initial Scheduling & Planning Conference Report
Page 2 of 2
          Case 3:21-cv-00076-JWS Document 9 Filed 07/15/21 Page 2 of 2
